Citation Nr: 1824548	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received by VA which is sufficient to reopen a previously denied claim to establish service connection for Parkinson's disease, to include as due to in-service exposure to an herbicide agent.  

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service exposure to an herbicide agent.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder and depressive disorder, not otherwise specified (NOS) (claimed as posttraumatic stress disorder (PTSD)), to include as secondary to Parkinson's disease.  

4.  Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or homebound status.  

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970 and from November 1974 to February 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran expressed disagreement with that determination in a timely manner, and the present appeal ensued.  

In December 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been obtained and associated with the file.

Characterization of the issue on appeal

The Veteran initially filed a claim to establish service connection for PTSD, and the RO has developed and adjudicated this issue as such throughout the pendency of the appeal.  However, as will be further discussed below, there is no evidence that PTSD has been diagnosed prior to or during the appeal period.  Rather, VA treatment records and medical records from the Social Security Administration reflect diagnoses of depressive disorder, NOS, and Major Depressive Disorder.  As such, the issue on appeal has been expanded and recharacterized as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Further, although the Veteran has consistently asserted the issue to establish service connection for an acquired psychiatric disability under the theory of direct service connection, the record reflects that the Veteran's depressive symptoms may be secondary to his diagnosed Parkinson's disease - either as a symptom or a separate disability.  As such, the Board has expanded the issue to include this theory of entitlement in an attempt to give the Veteran every consideration available to him under the law.  As such, this issue has been expanded to include entitlement to service connection under the theory of secondary service connection and the issue has been recharacterized as stated on the title page.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

Because these issues are being remanded for further evidentiary and procedural development, the Veteran is not prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The issues of (1) entitlement to service connection for Parkinson's disease, to include as due to in-service exposure to an herbicide agent, (2) entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder and depressive disorder, NOS, to include as secondary to Parkinson's disease, (3) entitlement to SMC benefits based on the need for regular aid and attendance or homebound status, and (4) entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2010 rating decision denied the Veteran's claim to establish service connection for Parkinson's disease; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

4.  Evidence received since the final December 2010 rating decision raises a reasonable possibility of substantiating the issue to establish service connection for Parkinson's disease.  


CONCLUSIONS OF LAW

1.  The December 2010 rating decision is final with respect to the Veteran's claim to establish service connection for Parkinson's disease.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

4.  Evidence received to reopen the issue of entitlement to service connection for Parkinson's disease, is new and material, and the issue is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the action taken by the Board, which is not prejudicial to the Veteran, there is no need to assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the previously-denied claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection, Herbicide Exposure, and New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2012).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Amyloidosis, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemia (including, but not limited to hairy cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Petition to reopen

The Board concludes that, since the prior final denial in the December 2010 rating decision, VA has received evidence which is new and material and raises a reasonable possibility of substantiating the issue to establish service connection for Parkinson's disease.  As such, the previously-denied claim is reopened.  

Pertinently, the issue to establish service connection for Parkinson's disease was denied by the final December 2010 rating decision because the evidence did not reflect that the Veteran served in the Republic of Vietnam, and thus, was not presumably exposed to an herbicide agent, or that the disability was otherwise proximately due to or the result of the Veteran's service.  The December 2010 rating decision is final with respect to this issue.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

Throughout the pendency of the current appeal, the RO has stated that the previously-denied claim to establish service connection for Parkinson's disease has been reopened and considered on the merits.  Regardless, the Board is not bound by those determinations as to whether the claims should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The bases of the prior finals by the RO in December 2010 are articulated, above.  In order for the issue to be reopened, evidence must have been added to the record since the December 2010 rating decision that addresses these bases.  

Pertinently, in a November 2012 statement, the Veteran's representative asserts that the record includes travel orders from August 1969 pertaining to the Veteran and three other service members being transferred from Hawaii to the Republic of Vietnam.  The Veteran's representative further asserts that these travel orders are evidence that the Veteran was stationed in the Republic of Vietnam, and thus exposed to herbicide agents during his service, resulting in the development of Parkinson's disease - a presumptive disease

The above evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the previously denied issues.  The Board thus finds that new and material evidence has been submitted to reopen the issue to establish service connection for Parkinson's disease, since the prior final denial in December 2010.  On this basis, the issue is reopened.

Parenthetically, as will be further discussed below, the Board is aware that there is evidence pertinent to this issue in VA's constructive possession that is not associated with the record.  The Board also observes that this evidence is asserted to be dated within the appeal period of the December 2010 rating decision.  However, since this record is not reviewable by the Board at this time to verify the contents of the evidence or the date of creation, the Board has undertaken reopening the previously-denied claim as if the December 2010 rating decision were final.  With that said, once the outstanding evidence is associated with the record for review and if service connection for Parkinson's disease is later granted as subject to this remand, it should be considered whether the evidence overcomes the finality of the December 2010 rating decision under 38 C.F.R. § 3.156(b) (2017), and the Court's holding in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  


ORDER

New and material evidence having been submitted, the issue to establish service connection for Parkinson's disease is reopened, and to that extent only, the appeal is granted.





REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him the every opportunity to substantiate the issues on appeal.

Initially, as alluded to above, adjudication of the issues on appeal would be premature at this time, as the record before the Board appears to be incomplete.  Critically, a February 2011 rating decision from the VARO in Philadelphia, Pennsylvania, which grants special monthly pension based on the need for aid and attendance notes that the Veteran underwent a VA examination at the VA Medical Center in Columbia, South Carolina, on March 10, 2011, in connection with that claim for benefits.  Further review of the rating decision makes it clear that the focus of the March 2011 VA examination report was the functional impairment that he experiences secondary to his Parkinson's disease.  Further evidence that this VA examination took place reside in VA treatment records dated earlier in March 2011, noting that such an examination was requested and scheduled at the behest of the Veteran's wife.  

The United States Court of Appeals for Veterans Claims (the Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as VA examination reports, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159 (c) (2017).

Also, it is clear from the evidence of record that the Veteran's claims seeking SMC and automobile and adaptive equipment or adaptive equipment only are based on functional impairment associated with his Parkinson's disease.  As these issues are reliant on the outcome of the issue to establish service connection of Parkinson's disease, they are inextricably intertwined with the issue being remanded by the Board, and thus, the Board must defer adjudication of these issues at this time.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Regarding the issue to establish service connection for an acquired psychiatric disability, as noted in the Introduction, there are multiple psychiatric diagnoses of record during the appeal period.  Unfortunately, the Veteran's Parkinson's disease has rendered him unable to remember and/or communicate a specific stressor event or incident in service which may have caused these psychiatric disabilities.  See a December 2012 statement from the Veteran's representative.  However, close review of the file reflects that the Veteran asserted at a December 2010 VA examination that he experienced flashbacks and hallucinations, to include reportedly being chased by a boy with a knife and seeing another person carrying a bomb.  Due to the progressive nature of the Veteran's Parkinson's disease, it is unclear whether these reports are assertions of stressor events or hallucinations associated with the Veteran's Parkinson's disease.

Also discussed in the Introduction, there is an indication that the Veteran's acquired psychiatric disability may be secondary to his Parkinson's disease, either as an associated symptom or a secondary disability.  See a VA treatment record dated in October 2008.  This theory of entitlement has not been developed or adjudicated in the first instance by the AOJ.  On remand, the Board concludes that the AOJ should provide the Veteran with notice of the evidence necessary to substantiate a claim for benefits under the theory of secondary service connection.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that if the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.) 

The Veteran has not been provided a VA examination in connection with this issue, and, in light of above, the Board concludes that VA's duty to provide him with such has been triggered.  However, due to the Veteran's limited cognitive and communicative capabilities, it is felt that the question of a medical nexus under the theories of direct and secondary service connection can be completely addressed in a medical opinion based on a review of the full record without need to examine or interview the Veteran.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.304 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, so that the VA examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's disabilities, updated VA treatment records from the VAMC in Columbia, South Carolina, dated after December 18, 2017, must be obtained and associated with the file, as they are considered to be in VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), of the information and evidence necessary to substantiate the claim for service connection for fatigue under the theory of secondary service connection under 38 C.F.R. § 3.310 (2017) and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The AOJ must obtain and associate with the file all records of VA treatment from the VAMC in Columbia, South Carolina, and all associated facilities dated after December 18, 2017.  

3.  The AOJ must undertake all reasonable efforts to obtain and associate with the record the report of the VA examination that took place at the VAMC in Columbia, South Carolina, on March 10, 2011.  

All efforts undertaken to obtain this examination report must be commemorated in the file.  If the March 2011 VA examination report is found to be unavailable, a formal finding of unavailability must be produced and associated with the record.  

4.  Thereafter, arrange for an appropriate VA clinician to review the Veteran's complete record to determine the nature and etiology of any acquired psychiatric disability present during the appeal period (since August 2012).  After reviewing the file, the examiner is requested to address the following:

a.  Identify all acquired psychiatric disabilities present since August 2012.

*If diagnoses of Major Depressive Disorder and/or depressive disorder, NOS, cannot be rendered, this finding should be reconciled with the earlier evidence reflecting such diagnoses.  

b.  For each acquired psychiatric disability identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is proximately due to or the result of any incident of the Veteran's service.  

c.  For each acquired psychiatric disability identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is caused by the Veteran's Parkinson's disease.  

d.  For each acquired psychiatric disability identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is aggravated by the Veteran's Parkinson's disease.  

*Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  


The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


